Case 18-12426-elf             Doc 92      Filed 09/09/20 Entered 09/09/20 07:58:50   Desc Main
                                          Document      Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

In re                                                :         Chapter 13

                                                     :
Richard E and Geraldine A Temple
                                                     :

                              Debtor(s)              :         Bankruptcy No. 18-12426elf



                                                 NOTICE

To the debtor, debtor's counsel, trustee, and creditor ;


NOTICE is hereby given that:


Pursuant to Federal Rules of Bankruptcy Procedure 3004 and 3005, you are
hereby notified that a proof of claim in the amount of $ 17,353.24 Amount of Claim
has been filed in your name by Stephen Vincent Bottiglieri Filer of Claim on
9/8/2020 Date Claim Filed.




Dated: September 9, 2020
                                                               FOR THE COURT

                                                               TIMOTHY B. MCGRATH
                                                               CLERK


                                                               By: Tasha D Dawsonia
                                                               Deputy Clerk
cc:
Debtor
Counsel to Debtor
Trustee
Creditor


ntc of clm by 2nd party.rev
(07/13)
